DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the amendment filed 2/9/2022. Claim 13-18 are withdrawn. Claims 8 and 22 are currently amended. Claims 1-12 and 19-25 are currently pending.

Allowable Subject Matter
3.	Claims 1-12 and 19-25 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Soni et al. (US 2016/0378937), teaches methods and devices for retrospectively assessing continuous monitoring reference pattern data to determine a risk of a patient glucose level measurement taken in at least one data segment being outside a predetermined range. The methods and devices can include executing an algorithm to compare risk scores derived from reference pattern data in a currently collected data segment with risk scores of previously stored reference pattern data of previously collected data segments for a patient for assessing risk (See, for example, Soni: abstract; ¶¶ [0008]-[0010]; FIGS. 1-20).
	The next closest prior art,  Rule (US 2015/0045641), teaches systems for rapid and accurate analyte measurement are described. For example, periodic glucose measurements can be achieved with high accuracy in a critical care environment by drawing blood into a device more than once per hour, analyzing blood (for example using infrared radiation through plasma). Safety and accuracy can be achieved by improved fluid control and avoidance of clotting. Data can be conveyed (e.g., displayed) to a user. A user can be allowed to annotate the data. For example, a touchscreen or other interface can allow addition of notes on a running graph of data, indicating events or other items of interest that may correspond to data readings or to particular times (See, for example, Rule: abstract; ¶¶ [0007]-[0011]; FIGS. 1-49).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “acquiring multiple explicit data values generated by a blood glucose meter that measures a time-varying blood glucose level of a subject on an ad hoc basis, wherein each explicit data value of the multiple explicit data values is a discrete, digitally-represented value indicative of the time-varying blood glucose level at a corresponding time point in a first time interval; computing, based on the multiple explicit data values, a digitally-represented feature indicative of a glycemic characteristic of the subject; applying a Gaussian process model to the multiple explicit data values to impute one or more data values for the time-varying blood glucose level of the subject, wherein each imputed data value of the one or more imputed data values corresponds to a time point in a second time interval at least partially different from the first time interval; constructing a data series that includes the multiple explicit data values and the one or more imputed data values, wherein the data series represents a simulation of measurements generated by a continuous glucose monitor of the time-varying blood glucose level over the first and second time intervals; and posting a visualization of the data series as a glucose trace over time to an interface generated by a computer program executing on a computing device associated with an individual,” as recited in independent claim 1 and similarly in independent claims 8 and 22.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686